*1030ON REHEARING
HENRIOD, Chief Justice:
Respondents, filed a petition for rehearing- in this matter, which was granted, but our decision, 533 P.2d 118, after hearing, now is reaffirmed.
After review of all the briefs and arguments, we are of the opinion that petitioners’ brief and that of amicus curiae raise no points that were not considered on the appeal and that their understandable assertion to the effect “they feel that the issues before the Court . . . were not fully understood and resolved” is not supported by anything in their briefs or elsewhere, but simply appear to be a repetition of arguments already urged but rejected and now re-rejected by this Court.
TUCKETT and MAUGHAN, JJ., concur.